                                   Case 3:20-mj-00127           Document 8        Filed 06/11/20 Page 1 of 1
                                                                  $                    copy of original filed in this District
AO ,+{2r(Rev. I l/l   l)   Airest Wara


                                                                                                                           Clerk of Court
                                              UNrrro                                                                       Oregon
                                                                       rmfl                 By s/J. Prowell
                                                                   District of Oregon
                                                                                            P     CS                                      2
                      United States of America
                                                                           )
                                                                           )         Casc   No. 3:20-m1-00127
                                                                           )
                    DAVID AARON SHELOFSKY                                  )
                                                                           )
                                                                           )
                                  Delb da t


                                                              ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMAIIDED to arrest and bring before a United States magistrate judge without unnecessary delay
(nane ofperson ,o be        arrested) David Aaron Shelofsky
who is accused of an offense or violation based on the following document filed with the court:

O Indictment D                      Superseding   Indictrnent O lnformation O                   Superseding Information            dComplaint
D   Probation Violation            Petition       D   Supervised Release Violation   Petition          D Violation Notice          O    Order of the Court

This offense is briefly described as follows:
  Wire Fraud and Money Laundering.




Date:              0610412020
                                                                                                       #a/ry/::
                                                                                                        lssutng oJJrcer s stgnalure

                                                          \
City and     state:          Portland, OR
                                                                                                          Printed name and title


                                                                        Return

            This warrant was rec eived on         gatel G lq      laAO         , and the person was arested on /dare.l                elsl    aC.?JQ
zt (ciq'   ond   state) t   t-ttt_Lion    p(!€oo_
oatq -G,/ro(eoao
                                                                                                       Arresting ofr cer's si gnaturc


                                                                               G<ed Rati",e-Sra.ict          Aqenf
                                                                                          Pinted ianr and title {
